Oassoday, J.
By the charter of the company its business is to be managed and conducted by a president, board of directors, and secretary. Ch. 278, P. & L. Laws of 1854. By it the secretary is required to countersign policies of insurance and other contracts founded thereon. Sec. 6. The charter prescribes no other duty of the secretary, and makes no reference to a treasurer, but provides that “ the president and directors of said company shall have power to appoint' *442such officers cmd agents as they may deem necessary, prescribe their duties, and require bonds for the faithful performance thereof; and may, from time to time, adopt such by-laws and regulations for the business of said company at a general meeting of the insured, called for that purpose, shall approve of such by-laws and regulations,” etc. Sec. 14. Under the powers thus granted the defendant was appointed treasurer, and, according to the practice of the company, and the plaintiff and defendant as officers thereof, it became the defendant’s duty, as prescribed by the company and assented to by him, among other things, to give to the secretary receipts for all moneys received from him belonging to the company, as vouchers for the company in making settlements with himself and the secretary. The practice or method of doing business thus assented to by the defendant was a reasonable regulation, and we think it was binding upon the defendant.
The facts of this case have been stated above, and need not be repeated. Under the facts thus stated, we must hold that the defendant is estopped from claiming that the money thus deposited in the bank to his credit by the plaintiff, and by him drawn therefrom without giving any receipt to the latter, is still the property of the company and not the property of the plaintiff. Upon the conceded facts, there are no equitable considerations which the defendant can invoke in justification of his retention of the money, and hence he is bound to repay the same to the plaintiff, who continued to be accountable therefor to the company, because the defendant, in violation of his duty,' refused to give the plaintiff a receipt to be used as a voucher in his settlement with the company. Jackson v. Jacksonport, ante, p. 310.
It is urged that the $188.50 sued for is but one item in an account exceeding $500, and therefore without the jurisdiction of the justice, and hence that the circuit court got no jurisdiction upon appeal. The language of the statute *443referred to is that “ actions foimded on a/ny account, where the amount of the plaintiff’s account, proven to the satisfaction of the justice, shall not exceed $500, and when the same shall be reduced to an amount not exceeding $200 by credits given, or by the setoff or demand of the opposite party.” Subd. 4, sec. 3572, R. S.
Here the action is not “founded on any account,” but upon a deposit of $188.50, made December 8, 1877, by the plaintiff to the credit of the defendant in the Bank of West Bend, and which deposit was drawn therefrom by the defendant, who refused to give to the plaintiff a receipt for the same, and thereby, in effect, refused to appropriate the money so deposited to the company, and thus release the plaintiff from his liability to account for the same. The mere fact that an account exceeding the prescribed limit happens incidentally to be put in evidence, does not oust the circuit court of jurisdiction on appeal in an action not founded on any account. Besides, the record before us is the record of what occurred in the circuit court and not of what occurred in the justice’s court. It may be that no such evidence was offered in the justice’s court. The case is clearly distinguishable from the decisions cited by the learned counsel for the appellant. The view we have taken of the case renders it unnecessary for us to consider the other points discussed upon the argument.
By the Court.— The judgment of the circuit court is affirmed.